 F. P. PACKAGING, INC.F. P. Packaging, Inc. and Printing Specialties and Pa-per Products Union Local No. 362, D. C. 1!, Peti-tioner. Case 20- RC--14505May 19. 1978DECISION AND DIRECTIONBE CGIAIRMAN FANNING AND MEMBE RS JIINKINSAND PFNrLEl.OPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted under the direction and supervision of theRegional Director for Region 20 on December 15.1977, among the employees in the appropriate unit.At the conclusion of the election, the parties werefurnished with a tally of ballots which showed that ofapproximately five eligible voters. two cast ballotsfor, and two cast ballots against, the Petitioner. andone ballot was challenged. The challenged ballot wvassufficient in number to affect the results of the elec-tion. No objections to the conduct of the election orto conduct affecting the results of the election werefiled.In accordance with the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended.the Regional Director for Region 20 conducted aninvestigation and, on January 10, 1978, issued andduly served on the parties her "Report on Challengesand Notice of Hearing." The Regional Directorfound that the challenge raised material and substan-tial issues which could best be resolved on the basisof record testimony at a hearing and directed that ahearing be held to resolve those issues. Thereafter, ahearing was conducted on JanuarN 20, 1978. beforeHearing Officer Paul F. McCarthy. All parties wereafforded the opportunity to be heard, to examine andcross-examine witnesses, and to introduce all relevantevidence bearing upon the issues in the case.On February 9, 1978, the Hearing Officer issuedhis report and recommendation on challenged ballotin which he recommended that the challenge to theballot of John Sanna be sustained. Thereafter. thePetitioner filed timely exceptions to the HlearingOfficer's report and a brief in support thereof, andthe Employer filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time productionemployees, maintenance employees, warehouseemployees. and drivers employed by the Em-ployer at its 229 Ryan Way, South San Francis-co, California, facility: excluding all other em-plo!ees. office clerical employees, temporaryemployees, and guards, professional employees,and supervisors as defined in the Act.5. The Board has considered the Hearing Officer'sreport, the exceptions and briefs, and the entire rec-ord in this proceeding, and, for the reasons set forthbelow, we find merit in the Petitioner's exceptions.The ballot of John Sanna was challenged by theBoard agent conducting the aforementioned electionbecause his name did not appear on the list of eligi-ble voters. The Hearing Officer sustained the chal-lenge. finding both that Sanna was a temporary em-ployee and that, because he did not receive the samewages and benefits as the full-time employees, Sanna"did not have a substantial and continuing interest inthe wages. hours, and working conditions of theother unit employees." We do not agree with thesefindings.The record reveals that Executive Vice PresidentAdrian Maarleveld exercises overall supervisory au-thority at the Employer's South San Francisco, Cali-fornia, facilits, where cork imported from Europe iscleaned, treated, packaged, and then sold to variousCalifornia wineries. Four full-time employees, two ofwhom have been employed in excess of 5 years (RoyDecot and Brian Eagleson) and two of whom havebeen employed only since the summer of 1977 (Rob-ert Bowers and Louis Gomez),' operate the machin-ery utilized by the Employer and perform all otherfunctions incident to the production process. Whenoverseas cork shipments arrive, the Emplo)er's prac-tice has been to obtain laborers to unload the con-tainerized cargo from Manpower, an entity whichsupplies temporary help on an hourly basis. FromJuly 5 through September 9, 1977.2John Sanna, whol n increase in business prompted Ihe Finplover to hire Ihe.e lIater t 'oemplozecs Prol~! to the suniiller of i977' onls two emplloees 'ere emploedi236 NLRB No. 39239 DECISIONS OF NATIONAI. LABOR RELATIONS BOARDwas employed by Manpower and not the Employer.worked 37-1 2 hours per week at Employer's facilitr.Sanna's primary duty during this period was to un-load and warehouse a cork shipment. but he also as-sisted employee Decot on a coating machine in lateJuly and August. Due to certain supply problems ex-perienced by the Employer during the summer, highschool students were hired to sort, and thereby up-grade, the Employer's on-hand cork so that it wouldbe able to fulfill its contract with Almaden, a Califor-nia wine producer, to supply 50 bales of cork. Priorto sorting that amount of cork, the students' summervacations ended, and they returned to school.At the beginning of September. Sanna told Maar-leveld that, because his college classes were to re-sume on or about September 9. he would have to quitManpower's employ,3and he asked Maarleveld if theEmployer would employ him while in school. On orabout September 9, Maarleveld told Sanna that theEmployer needed him to continue and complete thesorting job begun by the high school students andthat Sanna could work as his class schedule permit-ted. According to Maarleveld, Sanna would be em-ployed so long as the sorting job lasted. Neither theduration of Sanna's employment nor his perfor-mance of other duties were discussed. Sanna becamean employee of the Employer on September 13. and.from that date, he worked 24 hours per week untilmid-October when he dropped a class and increasedhis hours to 31 per week. Throughout his emploN-ment. which ended on or about January 15, 1978, 1month after the election,4Sanna worked pursuant toa fixed schedule devised by him and posted in theEmployer's shipping office.With the help of the Employer's four full-time em-ploy ees. Sanna, who performed no other duties dur-ing this period, completed the sorting for the Alma-den shipment in 3 weeks.' The 50-bale lot was thenshipped to Almaden, but it was rejected. The Em-ployer stored the rejected shipment in its warehouseuntil early December when the available supply ofcork Uwas so low that Almaden accepted the previous-ly rejectled shipment without an,, further sorting h\:the FEmplover.6After the Almaden sorting job w ascompleted, and while the Employer had a full com-plement of employees. Sanna operated the Employ-er s machinery and performed other production-re-I nless ilhert ise ii dicated, all dales refer to thosc In 1 97'l Malpilwer requiled its emploees to he avlillable for full-l nlt citll,-plIhe recordj dlcl nrt resetl the ret.lsln [Ir the es.ti.rn rf Srlil rplO\ itenliI he full tinme ncmplosees sorted crrk Ifor 2 J1 the 3 uceks bec.llue i ;,fslo'idotiwn ill plodultiion workAccording. Be rlejetl the Hlearing Officer's apparent fillinig that, itDecenmberhc Salnna agr;lin sortled cork lor this shipmentlated tasks, and it was not until early December thatSanna again sorted cork. He continued, however, tooperate the Employer's machinery whenever he wasneeded. Additionallv. from early October throughl)ecember, Sanna filled in for Gomez on approxi-mately 10 occasions when the latter was ill. At notime from September 13 through December 15 didthe Employer say anything to Sanna regarding thetermination of his employment.All five employees, including Sanna, were hourlypaid. While Sanna's rate was the lowest, it was sub-stantially higher than the rate which had been paid tothe high school students and was comparable to, al-though somewhat less than, the rate paid to Bowerswho, like Sanna, had come to the Emplover withoutprior industry experience. As would be expected inthe case of a part-time employee, Sanna reported thehours he worked, which generally conformed to hisposted schedule. and was paid accordingly. The full-time employees, on the other hand, were paid for a40-hour week without having to report their hours.except for any overtime hours.' Sanna's paycheckwas prepared at the South San I rancisco facility. andthose for the full-time employees were prepared atthe Employer's parent organization in Illinois. Sev-eral fringe benefits were available to the Employer'sfull-time employees. including group insurance andseveral paid holidays. Paid vacations were availableafter I year of emploNyment. and coverage by the Em-plover's medical plan began after a 3-month waitingperiod. With respect to the Employer's pension plan.the record does not reveal what type of plan. e.g..participating or nonparticipating. was offered, but itdoes reveal that only employees with 2 or more yearsof service were eligible and that neither Decot norEagleson. the only eligible employees, had "appliedfor admission." None of these benefits was availableto Sanna.As noted above, the Htearing Officer found thatSanna's employment was temporarst. 1'he assertedreason for this finding was that Sanna's emplox mentwas "contingent on the one sorting jobh." referrinig tothe sorting job for Almaden. It is clear from the rec-ord,. however, that such was not the case. I hus, at notime was Sanna told that his employment would endat a certain time. Moreover, e en assuming thatMaarleveld's September 9 statement to Sanna thathis employment would correspond to the sorting jobcould he construed as a date certain, it is clear thatthat job ended in earls October and that, rather thanhave his employment t terminated. Sanna worked forthe Employer through D[eceimber. during which timehe performed the same tasks as the full-time emplo!-I lhc i tnph ler ' lihbel ik icae pidl c I....k Tce .[ 11n, isthclcs hibile fill lnll.c elllpioNec,240 F. P. PACKAGING, INC.ees. Accordingly, we reject the Hearing Officer'sfinding that Sanna's employment was of a temporarynature.The Hearing Officer also found that because San-na did not receive the same wages and benefits as thefull-time employees, he did not enjoy a communityof interest with those employees. As hereinbefore dis-cussed, Sanna worked well in excess of 20 regularlyscheduled hours per week from September 13through December and, during all but I week at thebeginning of that period, performed the same tasksunder the same conditions and supervision as thefull-time employees. His wage rate was comparableto that of Bowers, the only other inexperienced em-ployee. While it is true that the benefits offered to thefull-time employees were not offered to Sanna, it islikewise true that, because of the various waiting pe-riods involved, only two of the four full-time employ-ees were eligible for vacation and pension benefits,and no employee had "applied" for the pension plan.Moreover, it appears to us that it is the rare case thatpart-time employees enjoy the same overall benefitsas full-time employees.In light of the fact that Sanna worked a substantialnumber of regularly scheduled hours from Septem-ber 13 through December, during which period heperformed the same work under the same conditionsand supervision and received a rate of pay similar tothe rate for full-time employees, we find, contrary tothe Hearing Officer, that Sanna did have a commu-nity of interest with the full-time employees regard-ing wages, hours, and other terms and conditions ofemployment. See Gruber's Super Market, Inc., 201NLRB 612. 613, footnote 5 (1973).8We conclude,therefore. that Sanna was, at the time of the Decem-ber 15 election, a regular part-time employee eligibleto vote in the election, and we shall overrule the chal-lenge to his ballot. Accordingly, we shall direct theRegional Director to open and count the ballot ofJohn Sanna.DIRECTIONIt is hereby directed that the Regional Directorfor Region 20 shall, pursuant to the Board's Rulesand Regulations. within 10 days from the date of thisdirection, open and count the ballot cast by JohnSanna and thereafter cause to be served on the par-ties a revised tally of ballots including therein thecount of the above-mentioned ballot. Thereafter, theRegional Director shall issue the appropriate certifi-cation in accordance with the Boards Rules and Reg-ulat ions.In supporI iof his conncluion that Sanna did not share Ihe requmite c~n-nlitnlx of tllerest. the licarint Officer cited the Board' decisions In IA,( i; Htm ti r tihe 4t,'d, Int i h I: Shaad OAk,r 229 Nl RB 4 ( 1977). and('rest WHine and .Sprits. Lid., 168 NlRB 754 (1967) Since (r: It ri, in-.olkcd the quei¢,,rn of uhether a1 .tudent's poradic emplo*smcnt during Ihehool scar u, stifflclent to stablish regular part-tinme status, that ,ae isinapproite to thir one A tth rcpert to Shlad Oaki, w.e are f' the opinionIhat the case is distineruih.hle and not crontroiling hecause the student,Insl,.cd thcrrein cre paid less than the minimum wage and aere restirtedin the nic[llrihcl of hoLlrs thes r culd iork pursunt to an airccrnt heeleecntheir emriplirr and the t S I)epa;lrtent of I abor241